FILED
                             NOT FOR PUBLICATION                             OCT 31 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NELSON ULISES VILLALATA-                         No. 09-72651
BERRERA,
                                                 Agency No. A041-132-053
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Nelson Ulises Villalata-Berrera, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Khan v. Holder, 584 F.3d 773, 776

(9th Cir. 2009), and we deny the petition for review.

      The agency did not err in finding Villalata-Berrera removable under

8 U.S.C. § 1227(a)(2)(A)(iii), as an alien convicted of an aggravated felony drug

trafficking crime under 8 U.S.C. § 1101(a)(43)(B). His state conviction for

conspiracy to possess cocaine for sale has an equivalent federal felony, see

21 U.S.C. §§ 841(a)(1), 846; Rendon v. Mukasey, 520 F.3d 967, 974 (9th Cir.

2008) (“[A] state drug crime is an aggravated felony if it would be punishable as a

felony under the federal drug laws.”), and the judicially noticeable conviction

documents in the record reveal that the controlled substance at issue was cocaine,

see Valencia v. Gonzales, 439 F.3d 1046, 1054 (9th Cir. 2006) (court may consider

transcript from the plea proceedings under the modified categorical approach).

      In light of his aggravated felony conviction, the agency did not err in

concluding that Villalata-Berrera was ineligible for cancellation of removal. See

8 U.S.C. § 1229b(a)(3).

      PETITION FOR REVIEW DENIED.




                                          2                                     09-72651